USCA11 Case: 21-11760      Date Filed: 03/07/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11760
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BRENTON MILLER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 1:18-cr-00027-LAG-TQL-6
                    ____________________
USCA11 Case: 21-11760        Date Filed: 03/07/2022    Page: 2 of 2




2                      Opinion of the Court               21-11760


Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Clint L. Lott, appointed counsel for Brenton Miller in this
direct criminal appeal, has moved to withdraw from further rep-
resentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the
record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the
record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Miller’s conviction and sentence are
AFFIRMED.